             Case 1:19-cr-00686-CM Document 56 Filed 03/02/21 Page 1 of 2

                                                                                 USDCSDN'Y
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLYFILBD
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF EW YORK                                                    DOC#:                   "   , ·
                                                                                DATEFILED:         ·s /2/'2..l ·
- - - - - - - - - - - - - - - - - - - -X
UNITED STATES OF AMERICA,

          -against-                                                           19 CR 686 (CM)

BRA DO SEEGERS, MESSIAH WALL
DE ZELL FUNDERBURK, and
JALEEL RIVERS

                         Defendants.

- -- - - - -- - - - - -- - - - - -- X

       OTIFICA TIO     OF TRIAL DA TE A D SCHEDULE FOR THE FILING OF IN LIM/NE
                       MOTIONS A D OTHER PRETRIAL DISCLOSURES

McMahon, C.J.:

            This case has been selected as the first back-up case for jury selection and trial
    commencing Tuesday, April 20, 2021. 1 Although we are a back-up case, we must proceed as
    though the case ahead of us wi ll plead out. Therefore, the parties will follow the schedule set
    forth below so that we can be ready - even on short notice - to commence jury selection on
    April 20 at 9:30 a.m and to proceed to trial immediately thereafter. Our courtroom assignment
    will depend on what courtroom is available on that date.


           The parties will follow the following schedule for pretrial disclosures and motions:

       The Government must provide 404(6) disclosure and file any in limine motions by
March 16, 2021 ;

      Defense in limine motions and defense response to the Government in limine motions are
due March 30, 202 1;

          Government's response to defense in limine motions is due April 6, 2021;

1
 To ensure the safety of all persons entering the SONY courthouses during the COVID-19 pandemic, the Court has
established best practices for limiting the transmission of COVID-19, including, among other measures, mandatory
double masking and enforced social distancing. Select courtrooms have been reconfigured to allow for social
distancing during jury trials. Because there are a limited number of courtrooms t hat have been reconfigured to
accommodate jury trials, and because only one jury can be selected each day consistent with healt h and safety
regulations applicable during the pandemic, the Board of Judges has established a procedure for deciding the
order in which trial -rea dy cases will be heard and in what courtrooms those trials will be held.
           Case 1:19-cr-00686-CM Document 56 Filed 03/02/21 Page 2 of 2




       Government to turn over all 3500/Giglio material by April 6, 2021;

       Proposed Vair Dire and Charge Requests are due April 12, 202 1;

        Government to provide the defense and the Court with a list of its trial witnesses, in the
order they will be called, by April 15, 2021.

       The Court will hold a final pretrial conference on Monday, April 19, 2021 , at 2:00 p.m.
The conference may be held in person or may be held remotely, depending on the availability of
courtrooms on that day.

        Counsel are encouraged to come to the courthouse in the next few weeks (afternoons
preferred) to view a courtroom that we might use for trial. Arrangements can be made through
Mr. O ' eil.

        If any defendant is going to take a plea, the court (in the person of Mr. 0 'Neill) should be
notified immediately.




                                                      Chief Judge



BY ECF TO ALL COUNSEL




                                                  2
